Title: From Alexander Hamilton to Otho H. Williams, 24 May 1790
From: Hamilton, Alexander
To: Williams, Otho H.


Sir
Treasury DepartmentMay 24th 1790

I have received a letter from the Surveyor of your district upon the subject of boats for the use of the officers of the Customs. I have thought it necessary to the more frugal and certain collection of the revenue to permit that boats might be purchased or built merely for harbor service, and to this, if you find it will be œconomical, or that it is necessary to ensure the faithful payment of the duties, I shall not object. Frugality in the building or purchase I shall rely on, and regularity & precision in furnishing the vouchers for their cost will be expected.
I am, Sir, with respect   Your obedient Servant
A HamiltonSecy of the Treasury Otho H Williams EsquireCollectorBaltimore

